Citation Nr: 1415002	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  10-38 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cardiac disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for gastrointestinal disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for mental health disability.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.

5.  Entitlement to service connection for a gastrointestinal disability, to include as secondary to diabetes mellitus.

6.  Entitlement to service connection for peripheral vascular disease, to include as secondary to diabetes mellitus.
7.  Entitlement to service connection for genitourinary disability, to include as secondary to diabetes mellitus.

8.  Entitlement to service connection for retinopathy, to include as secondary to diabetes mellitus.

9.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

10.  Entitlement to service connection for a cardiac disability, to include as secondary to diabetes mellitus.

11.  Entitlement to service connection for a mental health disability, to include as secondary to diabetes mellitus.  

12.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II.

13.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right upper extremity.  

14.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left upper extremity.  

15.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.  

16.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.  

17.  Entitlement to total disability based upon individual unemployability based upon individual unemployability due to service connected disabilities.  



ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to November 1965, including service in Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in June 2009, August 2010, and November 2011 of a Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board notes the Veteran has filed for service connection for various disabilities as a specific condition, such as gastroesphogeal reflux disease (GERD).  The record, however, demonstrates that the Veteran has been diagnosed with other gastrointestinal disabilities including gastroenteritis and inflammatory bowel disease.  Multiple medical diagnoses that differ from the claimed condition do not necessarily represent a separate claim, and what constitutes a claim cannot be limited by a lay Veteran's assertion of his condition in his application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Accordingly, the Board has stated the issues as set forth on the first page of this decision.

The issues of service condition for a gastrointestinal disability, service connection for a mental health disability, service connection for hypertension, and for an initial higher rating for the upper extremities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  By a rating decision dated in December 1985, the RO originally denied a claim of service connection for a cardiac disability and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period thereafter.

2.  Evidence added to the record since the December 1985 RO denial, considered in conjunction with the record as whole, relates to an unestablished fact necessary to substantiate the claim for service connection for a cardiac disability, and raises a reasonable possibility of substantiating the claim.

3.  By a rating decision dated in December 1985, the RO originally denied a claim of service connection for a gastrointestinal disability and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period thereafter.

4.  Evidence added to the record since the December 1985 RO denial, considered in conjunction with the record as whole, relates to an unestablished fact necessary to substantiate the claim for service connection for a gastrointestinal disability, and raises a reasonable possibility of substantiating the claim.

5.  By a rating decision dated in December 1985, the RO originally denied a claim of service connection for a mental health disability and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period thereafter.

6.  Evidence added to the record since the December 1985 RO denial, considered in conjunction with the record as whole, relates to an unestablished fact necessary to substantiate the claim for service connection for a mental health disability, and raises a reasonable possibility of substantiating the claim.

7.  The Veteran did not have symptoms related to peripheral vascular disease, nor was he treated for peripheral vascular disease during service.
8.  The Veteran does not currently have a diagnosed peripheral vascular disease or of the circulatory system.

9.  Findings such as bilateral atherosclerotic plaques have not been related to any diagnosed peripheral vascular disease disability and the Veteran's cardiac and vascular system has been essentially normal upon examination.

10.  The Veteran did not have genitourinary symptoms, nor was he treated for genitourinary problems during service.

11.  The Veteran does not currently have a diagnosed disability of the genitourinary system.

12.  Findings such as microalbuminuria not been related to any diagnosed genitourinary disability and the Veteran's genitourinary system has been essentially normal upon examination.

13.  The Veteran did not have retinopathy symptoms, nor was he treated for any retinopathy disability during service.

14.  The Veteran does not currently have a diagnosed retinopathy disability.  

15.  Symptoms such as refractive error or cataracts have not been related to any diagnosed retinopathy disability and the Veteran's eyes have been essentially normal upon examination.

16.  The Veteran did not have cardiac symptoms, nor was he treated for any cardiac disability during service.

17.  The Veteran does not currently have a diagnosed disability of the heart or cardiac system.

18.  Symptoms such as bradycardia have not been related to any diagnosed cardiac disability and the Veteran's heart has been essentially normal upon examination.
19.  Throughout the rating period on appeal, diabetes mellitus with microalbuminuria required insulin and a restricted diet, but does not require regulation of activities, that is, avoidance of strenuous occupational or recreational activities to manage the diabetes.

20.  Throughout the applicable rating period on appeal, the Veteran's right lower extremity neuropathy has resulted in decreased sensation (numbness) and pain demonstrating no worse than mild incomplete paralysis.

21.  Throughout the applicable rating period on appeal, the Veteran's left lower extremity neuropathy has resulted in decreased sensation (numbness) and pain demonstrating no worse than mild incomplete paralysis.


CONCLUSIONS OF LAW

1.  The December 1985 rating decision which denied the claim for service connection for a cardiac disability is final.  38 U.S.C.A. § 4005(c) (West 1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1985); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received since the December 1985 RO denial of a claim of entitlement to service connection for a cardiac disability. 38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).

3.  The December 1985 rating decision which denied a claim for service connection for a gastrointestinal disability is final.  38 U.S.C.A. § 4005(c) (West 1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1985); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

4.  New and material evidence has been received since the December 1985 RO denial of a claim of entitlement to service connection for a gastrointestinal disability. 38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).

5.  The December 1985 rating decision which denied a claim for service connection for a mental health disability is final.  38 U.S.C.A. § 4005(c) (West 1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1985); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

6.  New and material evidence has been received since the December 1985 RO denial of a claim of entitlement to service connection for a mental health disability. 38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).

7.  The criteria for service connection for peripheral vascular disease to include as secondary to service-connected diabetes have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

8.  The criteria for service connection for a genitourinary disability, to include as secondary to service-connected diabetes have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

9.  The criteria for service connection for a retinopathy disability, to include as secondary to service-connected diabetes have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

10.  The criteria for service connection for a cardiac disability, to include as secondary to service-connected diabetes have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

11.  The criteria for a rating higher than 20 percent for diabetes mellitus have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2013).

12.  The criteria for a rating in excess of 10 percent for right lower extremity neuropathy have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2012).

13.  The criteria for a rating in excess of 10 percent for left lower extremity neuropathy have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.  

As the claims to reopen service connection for a cardiac disability, service connection for a gastrointestinal disability, and service connection for a mental health disability are resolved in the Veteran's favor, further discussion here of compliance with the VCAA with regard to the claims to reopen is not necessary.


Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- adjudication VCAA notice by letter, dated in November 2009.  As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment).  Further VCAA notice is not required.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, records from private medical caregivers, and afforded the Veteran VA examinations in November 2009, December 2009, January 2010, February 2011, and March 2011. 

The reports of the VA examinations included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as sufficient findings to rate a disability or its relationship to service.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

General Principles on Reopening a Claim for Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  With a chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).)  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
Prior Denials of Service Connection

The record establishes that the claim of service connection for a cardiac disability was denied as a claim for a heart condition in a rating decision dated in August 1984.  In October 1984, the Veteran submitted new medical evidence, which he asserted was not considered by the RO and would help prove his claims.  The RO then denied the claim of service connection in December 1985.  The RO denied the claim on the basis that the evidence failed to establish a permanent cardiac residual or chronic cardiac disability that occurred in or aggravated by service.  The Veteran was notified of the decision by a letter issued in January 1986.  No appeal was taken from that determination, and it became final.  38 U.S.C.A. § 4005 (1985), now 38 U.S.C.A. § 7105.  In this regard, it is additionally noted that no additional evidence pertinent to the claim, to include Federal, VA, or uniformed services treatment records, were received within one year of the notice of the December 1985 determination.  See 38 C.F.R. § 3.156(c).

The record also establishes that the Veteran filed a claim for a mental health disability, generalized anxiety disorder with depressive features, which was denied in a rating decision in December 1985.  Although there was evidence the Veteran was diagnosed with generalized anxiety disorder, there was no evidence that it occurred in or was aggravated by service.  The Veteran was notified of the decision by a letter issued in January 1986.  No appeal was taken from that determination, and it became final.  38 U.S.C.A. § 4005 (1985), now 38 U.S.C.A. § 7105.  In this regard, it is additionally noted that no additional evidence pertinent to the claim, to include Federal, VA, or uniformed services treatment records, were received within one year of the notice of the December 1985 determination.  See 38 C.F.R. § 3.156(c). 

After the Veteran filed a claim for service connection for gastroenteritis, the RO issued a rating decision in December 1985 that denied the claim because there was no evidence that gastroenteritis occurred in or was aggravated by service as it was diagnosed and treated in 1984.  No appeal was taken from that determination, and it became final.  38 U.S.C.A. § 4005 (1985), now 38 U.S.C.A. § 7105.  In this regard, it is additionally noted that no additional evidence pertinent to the claim, to include Federal, VA, or uniformed services treatment records, were received within one year of the notice of the December 1985 determination.  See 38 C.F.R. § 3.156(c).

Facts and Analysis on Reopening Claims

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material." 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1990). The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110, 118 (2010).

Regardless of the RO's determination, that is, whether it re-opened a claim for service connection or not, the Board is not bound by that determination as to whether the claim should be reopened, and must consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

Re-opening the Claim of Service Connection for a Cardiac Disability

The next communication from the Veteran regarding his service connection claim for a cardiac disability occurred in November 2009 when the Veteran filed a claim for service connection for a heart condition.

The RO denied the claim for service connection for the evidence failed to establish a permanent cardiac residual or chronic cardiac disability that occurred in or aggravated by service.  Since the prior final rating decision in December 1985, VA has received additional evidence, including VA treatment records, private medical treatment records, and lay statements by the Veteran.

The service treatment records are silent for complaints, diagnoses, or any treatment for a cardiac disability.

In a report dated in October 2009, the Veteran's primary care provider, Dr. N. Ortiz reported the Veteran had diabetes mellitus, hypertension, and a history of a myocardial infarction.  In addition, she noted that a macrovascular complication of diabetes includes coronary artery disease.  

In a VA examination for diabetes in November 2009, the Veteran denied any symptoms for a cardiac disease.  In a separate VA cardiac examination, however, the Veteran reported he had been told by a doctor that he had an abnormal EKG and he had been started on medications due to emotional problems.  

To summarize the foregoing, the Veteran has submitted evidence of a medical doctor who had diagnosed diabetes mellitus and further indicated diabetes can lead to cardiac conditions.  The Veteran is service connected for diabetes.  Thus, the Veteran has related the onset of a cardiac condition disability as secondarily caused by or aggravated by a service connected disability.  In addition, he has reported a physician has told him he has a heart condition.

This evidence constitutes new evidence as it was not previously submitted to agency decision makers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  It shows that the Veteran has current cardiac disability related to service through another service connected disability.

As the Board must presume the credibility of the evidence, the evidence raises a reasonable possibility of substantiating the claim.  The evidence shows a possible link between the Veteran's service and a cardiac disability.  The establishment of a current disability and the lack of a relationship between the disability and service were both reasons for the prior final denial.  Therefore, the Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for a cardiac disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Re-opening the Claim for Service Connection for a Gastrointestinal Disability

The next communication from the Veteran regarding his gastrointestinal claim occurred in November 2009 when the Veteran filed a claim for service connection for a gastroesphogeal reflux (GERD) disability.  

The RO denied the claim on the basis that the evidence did not establish that a gastrointestinal disability, gastroenteritis, occurred in or was aggravated by service as it was diagnosed and treated in 1984.  Since the prior final rating decision in December 1985, VA has received additional evidence, including VA treatment records, private medical treatment records, and lay statements by the Veteran.

The service treatment records are silent for complaints, diagnoses, or any treatment for a gastrointestinal disability.

In March 1984, the Veteran was hospitalized for acute gastritis.

A March 2004 VAMC note indicates the Veteran was diagnosed with inflammatory bowel/Crohn's disease.  He had complaints of abdominal pain and diarrhea.  

In March 2006, the Veteran complained of heartburn that was attributed to GERD and his symptoms responded to an acid pump inhibitor.  

In October 2006, his care providers diagnosed GERD. 

In October 2009, Dr. N. Ortiz, a private caregiver, reported that the Veteran has gastric problems causing heartburn, and suggested it may be linked to the Veteran's diabetes.  

To summarize the foregoing, the Veteran has submitted evidence of two gastrointestinal disabilities, GERD, and inflammatory bowel disease.  The Veteran has related the onset of his current gastrointestinal disabilities to either service or as secondary to his service connected diabetes.

This evidence constitutes new evidence as it was not previously submitted to agency decision makers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  It shows that the Veteran has a current gastrointestinal disability with reported onset in service.

As the Board must presume the credibility of the evidence, the evidence raises a reasonable possibility of substantiating the claim.  The evidence shows a possible link between the Veteran's service and his current disabilities diagnosed as GERD and inflammatory bowel disease.  The establishment of a current disability and the lack of a relationship between the disability and service were both reasons for the prior final denial.  Therefore, the Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for a gastrointestinal disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Re-opening a Claim of Service Connection for a Mental Health Disability

The next communication from the Veteran regarding his claim for service connection for a mental health disability occurred in November 2009 when the Veteran filed a claim for service connection for a nervous condition disability.  

The RO denied the original claim for service connection for a mental health disability on the basis that there was no evidence the generalized anxiety disorder occurred in or was aggravated by service.   Since the prior final rating decision in December 1985, VA has received additional evidence, including VA treatment records, private medical treatment records, and lay statements by the Veteran.

The service treatment records are silent for complaints, diagnoses, or any treatment for a mental health disability.  

In July 1984, the Veteran was diagnosed with general anxiety disorder with depressive features.  

Also in July 1984, a private psychiatrist, Dr. D. Coira, diagnosed the Veteran with depressive neurosis with paranoid features. The symptoms had existed since the Veteran was in service.  In June 1985, Dr. Coira wrote a letter noting that he was called to see the Veteran several times in 1965 because the Veteran complained of crying spells, nightmares, being frightened, and he was threatening to kill himself.  The Veteran's father also submitted a statement that when the Veteran returned from service, the family grew concerned that the Veteran might commit suicide and they called in a doctor.  

In October 2009, the Veteran's private physician, Dr. N. Ortiz, reported the Veteran had diabetes, gastric problems, hypertension, and fluctuating visual acuity which she attributed to his diabetes.  Dr. Ortiz stated the Veteran was depressed mood with changes in his sleep pattern due to his health problems such as diabetes.  

In a November 2009 VA examination, the Veteran was diagnosed with general anxiety disorder and alcohol abuse, but the examiner noted the two conditions are comorbidities and share the same pathophysiological mechanism as the alcohol was an attempt by the Veteran to self-medicate his symptoms.

To summarize the foregoing, the Veteran has submitted evidence of a current mental health disability, generalized anxiety disorder.  The Veteran has related the onset of his current disability to injury in service and that he has suffered symptoms from the disability ever since.  There is also evidence that a service connected disability, diabetes, may have aggravated his mental health disability.

This evidence constitutes new evidence as it was not previously submitted to agency decision makers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  It shows that the Veteran has current mental health disability with reported onset in service or aggravated by a service-connected disability.

As the Board must presume the credibility of the evidence, the evidence raises a reasonable possibility of substantiating the claim.  The evidence shows a possible link between the Veteran's service and his current disability diagnosed as generalized anxiety disorder.  The lack of a relationship between the disability and service were both reasons for the prior final denial.  Therefore, the Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for a mental health disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Service Connection Claims

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit recently held that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Cardiovascular-renal disease, including hypertension, calculi of the bladder or kidney, nephritis, and psychoses are listed as a disease under § 3.309 as a chronic disease.  Other disabilities at issue before the Board such as retinopathy are not listed as a disease under § 3.309 as a chronic disease.  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a).  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995)(en banc).  

Evidence

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

Although the Board does not weigh the evidence nor assess the credibility of the evidence when deciding whether to reopen a previously denied claim, the same is not true when deciding the merits of the claim.  Indeed, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  


Effect of Veteran's Lay Opinions

As noted, as a lay person, the Veteran is competent to describe symptoms, which he is able to perceive through the use of his senses.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  Further, the Veteran's statements and testimony are admissible and are to be considered as evidence of continuity.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept in determining whether lay evidence may be considered, in other words, whether the evidence is admissible).  The Board thus finds that the Veteran is competent to describe his symptoms in service and thereafter.

Although the Veteran is competent to describe symptoms of, for example, a cardiac disability, unless the diagnosis is capable of lay observation, the determination as to the presence or diagnosis of such a disability is medical in nature and competent medical evidence is required to substantiate the claim.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  For the service connection claims before the Board, the Veteran is not asserting any condition that is capable of lay observation.  See Jandreau, 492 F.3d at 1377 (explaining in a footnote, sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); see also Barr, 21 Vet. App at 309 (varicose veins were subject to non-expert diagnosis due to the readily observable defining characteristics of the condition).

Furthermore, for the claims before the Board, a diagnosis cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses.  As demonstrated by this case, a diagnosis depends upon interpretation of symptoms, and clinical and diagnostic tests, such as X-rays and laboratory tests, which requires medical knowledge.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis.  Therefore, the Veteran's assertion or opinion that he has a given diagnosis of, for example, a cardiac condition, and the relationship of a diagnosis or symptom to service is not competent evidence.  To this extent his statements and testimony are not admissible as evidence of the diagnosis of a disability.  It is the opinion of a layman and not competent medical evidence of a diagnosis by a medical professional.  The Veteran's discussion of his symptoms over the years certainly is important, however, the Veteran's opinion as to the cause of his symptoms cannot outweigh the opinion of a medical professional.

To sum up the foregoing, the Board will consider the Veteran's testimony as it relates to the onset and continued presence of his symptoms.  Such lay evidence is relevant and competent.  To the extent that the Veteran is offering his own opinion as to what disability is causing the symptoms, or the relationship of the disability to service, the Board has disregarded the Veteran's opinions in its analysis.

Service Connection for Peripheral Vascular Disease

In a VA examination occurring in August 2007, the Veteran reported being diagnosed with diabetes in 2007.  Other than hypertension he did not have any vascular symptoms.  There was no peripheral edema, varicose veins, or venous stasis changes, and he had adequate extremity pulses bilaterally.  There were no cardiac abnormalities and there was no clinical evidence of heart failure.  Chest X-rays did not show an acute cardiopulmonary abnormality.  The EKG demonstrated sinus bradycardia and some changes suggestive of left atrial enlargement.  

In May 2008, the Veteran was provided a VA examination regarding any circulatory conditions.  It was noted he had been diagnosed with diabetes in July 2007 and hypertension in the 1970s.  He had numbness in his right hand fingers and a mild painful sensation in his right thigh/leg/ankle of two weeks duration.  There is some right arm pain upon exercising such as a pushup.  He had no pain in the legs when exercising.  The Veteran walks an hour daily four times a week.  The Veteran had a negative vascular history.  Upon examination, the Veteran did not have clinical evidence of arteriosclerosis obliterans, aortic aneurysm, varicose veins, post-phlebtic syndrome, Raynaud's syndrome, arteriovenous fistula, angioneurotice edema, leg edema, or erythromelagia.  The left and right ankle/brachial index were normal and he had adequate pulses bilaterally.  An arterial Doppler study of the lower extremities demonstrated bilateral atherosclerotic plaques but they did not cause significant stenosis.  Because the Veteran was asymptomatic, had a normal ankle to brachial index, and there was no gross evidence of a venous problem, the examiner concluded that there was no clinical evidence of a circulatory problem.

In a report dated in October 2009, the Veteran's primary care provider, Dr. N. Ortiz reported the Veteran had diabetes mellitus, hypertension, and a history of a myocardial infarction.  In addition, she noted that a macrovascular complication of diabetes includes coronary artery disease, stroke, and peripheral vascular disease.  

In a VA examination in November 2009, the Veteran noted he has had hypertension dating to the 1970s.  He was told he had elevated blood sugars since 1995.  The Veteran was diagnosed with diabetes in July 2007.  He reported being told he had an abnormal EKG.  He has not been to the ER due to uncontrolled hypertension, chest pain, or any heart condition.  He walked or jogged one hour four times a week without developing any symptoms.  The medical history for a cardiac condition was negative except for reports of fatigue, monthly dizziness, and dyspnea on severe exertion.  The physical examination was normal.  The results of an adenosine myocardial perfusion study in January 2008 were considered normal.  The EKG showed sinus bradycardia and an old septal infract.  An echocardiogram did not show any abnormalities.  The Doppler study of the lower extremities demonstrated bilateral atherosclerotic plaques, not causing significant stenosis, and the ankle to brachial indexes were normal.

The examiner concluded there was no evidence of coronary artery disease, heart condition, or peripheral vascular disease.

A VA examination in January 2010 found no symptoms, history, or other evidence the Veteran ever had a cerebrovascular accident (stroke), or TIA.  Any neurological problems of the Veteran are peripheral in nature secondary to neuropathy.  The physical examination did not find any specific functional motor impairment and the reflexes were normal.  The gait and balance were normal and there were no findings of dyesthesias, tremor, fasciculations, ataxia, incoordination, or spasticity.  The examiner also stated there were no signs of other types of impairment such as speech, sensation, bowel, bladder, cranial, or cognition. 

A VA examination in February 2011 determined that the Veteran did not have ischemic heart disease, or a history of myocardial infarction, coronary artery bypass graft, or congestive heart failure.  The Veteran denied experiencing heart symptoms with any level of physical activity.  

A March 2011 VA examination on employability found no evidence of coronary artery disease or heart abnormality.  The cardiac history was also negative except for hypertension.

The Veteran asserts that he has a cardiac disability, to include a stroke and or coronary artery disease

The Board notes, however, that the foregoing facts do not establish that the Veteran has been diagnosed with peripheral vascular disease or circulatory problem, suffered a cerebral vascular accident, or any other condition or diagnosis related to peripheral vascular disease.  The only condition noted is that the Veteran has bilateral atherosclerotic plaques.  A clinical finding, such as bilateral atherosclerotic plaques, or symptom standing alone does not constitute a disability without an identified basis for the finding or symptom.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 239 F.3d 1356, 1361-62 (Fed. Cir. 2001).  No underlying pathology relating to peripheral vascular disease has been diagnosed or identified, nor is there any objective evidence of an illness, disease, injury, or limitation of function, and as such, bilateral atherosclerotic plaques alone does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001).

Dr. Ortiz, in her October 2009 letter, states only that diabetes might result in peripheral vascular disease.  She does not state nor offer any evidence that the Veteran actually has or been diagnosed with peripheral vascular disease.  To establish entitlement to VA disability compensation, there must be a current disability.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  One of the requirements for service connection is that the claimed disability currently exists.  Degmetich v. Brown, 104 F.3d 1328 (1997).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Because the medical evidence does not establish that the Veteran has a current peripheral vascular disease, in this case, the Board finds that the Veteran is not entitled to service connection for peripheral vascular disease.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A [V]eteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the [V]eteran's service and the disability . . .").

As there is no competent evidence of current peripheral vascular disease due to an injury, disease, or event in service, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As the preponderance of the evidence is against the claim of service connection for peripheral vascular disease, the benefit- of- the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Service Connection for Genitourinary Disability

In January 2007, a physician noted the Veteran had no obstructive or irritable urinary symptoms and the Veteran had a nonfocal/rubbery prostate.

In a VA examination occurring in August 2007, the Veteran reported being diagnosed with diabetes in 2007.  The Veteran reported he did not have bladder insufficiency, incontinence, or neurogenic bladder.  The Veteran also does not have a history of prostate problems or recurrent urine infections.   

In a letter dated in October 2009, the Veteran's private primary care provider, Dr. N. Ortiz, reported that the Veteran had diabetes requiring oral medications and a restricted diet.  He also had fatigue, numbness, pain, and parethesias in all four extremities.  In the letter, she mentions other complications of diabetes can include, among those listed, diabetic cystopathy or bladder dysfunction.  She then states the Veteran presented symptoms of these pathologies, but did not identify the symptoms and which pathologies caused the symptoms.  She only cautioned that the Veteran should be carefully evaluated 

In a VA examination in January 2010, the Veteran was told he had elevated blood sugars since 1995 for which diet and exercise were recommended. The Veteran was diagnosed with diabetes in July 2007.  He denied symptoms of diabetic nephropathy.  The Veteran reported a history of one single episode of nephrolithiasis many years ago.  It never reoccurred.  He had a biopsy of the prostate and there were no malignancies.  He did not have any urinary or kidney problems nor any treatment for a kidney condition.  The Veteran did not have any urinary symptoms or leakage and there was no history of recurrent urinary tract infections, urinary obstruction, kidney dysfunction, renal failure, acute nephritis.  There is a history of urinary tract stones but a special diet has not been prescribed.  The laboratory results demonstrated microalbuminuria, which is the earliest manifestation of nephropathy, more likely than not of diabetic origin.  There was no evidence of bladder dysfunction.  

In a March 2011 VA examination concerning employability, the Veteran denied any genitourinary problems such as incontinence, repetitive urinary tract infections, obstructive voiding or urinary frequency.  He apparently also denied ever having a problem with stones or erectile dysfunction.  Examination of the genitourinary was deferred.

In February 2012, it was noted that the Veteran had asymptomatic hematuria.

The Veteran as noted asserts that he has a genitourinary disability, to include such matters as bladder dysfunction and diabetic cystopathy.  The Board notes, however, that the foregoing facts do not establish that the Veteran has been diagnosed with a genitourinary disability such as bladder dysfunction, diabetic cystopathy, nephritis, a renal neprhological disability, or any other genitourinary disability.  

The Veteran reported a history of one single episode of nephrolithiasis many years ago.  Nephrolithiasis is a condition marked by the presence of renal calculi, i.e., kidney stones.  Booton v. Brown, 8 Vet. App. 368, 370 (1995); Moffitt v. Brown, 10 Vet. App. 214, 216 (1997).  It never reoccurred.  He had a biopsy of the prostate for and there were no malignancies.  He does not have any urinary or kidney problems nor any treatment for a kidney condition.  The Veteran did not have any urinary symptoms or treatment for a urinary problem such as leakage.  There was no evidence of bladder dysfunction.  

The only condition noted is that the Veteran has is laboratory findings of microalbuminuria.  The Board recognizes that the microalbuminuria has a diabetic origin.  The VA 2010 examination demonstrated this finding was asymptomatic and noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Furthermore, albuminuria alone is not nephritis.  38 C.F.R. § 4.115, 4.115a, Diagnostic Code 7502.   It is in the nature of a clinical finding and a clinical finding such as microalbuminuria, or symptom standing alone does not constitute a disability without an identified basis for the finding or symptom.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 239 F.3d 1356, 1361-62 (Fed. Cir. 2001).  

Dr. Ortiz, in her November 2009 letter, states only that diabetes might result in a genitourinary condition.  She does not state nor offer any evidence that the Veteran has an actual genitourinary diagnosis.  To establish entitlement to VA disability compensation, there must be a current disability.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  One of the requirements for service connection is that the claimed disability currently exists.  Degmetich v. Brown, 104 F.3d 1328 (1997).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Because the medical evidence does not establish that the Veteran has a current genitourinary disability, the Board finds that the Veteran is not entitled to service connection for genitourinary disability, either by direct service connection or as secondarily caused or aggravated by his service connected diabetes.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A [V]eteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the [V]eteran's service and the disability . . ."). 

As there is no competent evidence of current genitourinary disability due to an injury, disease, or event in service, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As the preponderance of the evidence is against the claim of service connection for a genitourinary disability, the benefit- of- the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Service Connection for Retinopathy

In a VA examination occurring in August 2007, the Veteran reported being diagnosed with diabetes in 2007.  He had no history of eye surgery and had no special complaints relating to vision.  He has worn glasses since 1963.  

In January 2008, the Veteran underwent an eye evaluation and it was noted there was no evidence of diabetic changes to the eyes although a senile cataract was noted.   

In a letter dated in October 2009, the Veteran's private primary care provider, Dr. N. Ortiz, who reported that the Veteran had diabetes requiring oral medications and a restricted diet.  She also noted the Veteran presented with fluctuating visual acuity.  She mentioned that diabetes can cause other conditions such as retinopathy.  

In a November 2009 VA examination to determine the severity of his diabetes disability, the Veteran denied any symptoms of a visual disorder.  

In a VA examination occurring in December 2009, the Veteran reported he had diabetes mellitus type II for the past two years.  He took oral medication and was on a diet.  While he had hypertension, he did not have glaucoma.  He denied any surgery, trauma, or diseases of the eyes.  He only asserted he had diabetic retinopathy and fluctuating visual acuity due to diabetes.  He also reported night glare that started two years ago.  Upon examination, it was determined the Veteran had refractive error requiring glasses (hypermetropia, astigmatism, and presbyopia) and bilateral senile cataracts.  The examiner stated that the Veteran's loss of vision was due to the refractive error and senile cataracts.  The VA examiner in December 2009 noted that the senile cataracts were not due to the diabetes.

In May 2010, the Veteran was examined and he did not have diabetic retinopathy.  

In July 2012, the Veteran was examined and he did not have diabetic retinopathy

The evidence reveals that the Veteran does not a retinopathy disability attributable to service.  As noted, the Veteran's opinion that he has diabetic retinopathy or any other eye disability is a lay opinion and not sufficient to establish service connection for an eye disability.  

Dr. Ortiz did state the Veteran had fluctuating visual acuity and such a symptom can be part of the ocular abnormalities associated with diabetes.  She only suggested the Veteran should be evaluated further and offered no further reasons and basis to link any diagnosis of the eye to the Veteran's diabetes.   Her opinion was only based upon a report of a symptom, loss of visual acuity, and the possibility it might be related to diabetes.  It is a bare conclusion and a bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  An opinion expressed in the term of possibility also implies that it may not be possible and it is too speculative to establish a nexus between fluctuating visual acuity and the service-connected diabetes.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (The term "possibility" also implies that it "may not be possible" and it is too speculative to establish a nexus.).

Other than the symptom of fluctuating visual acuity, there is no clinical data to support her conclusion.  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).

On the other hand, the VA examiner was based upon a specific eye examination directed to the question whether the Veteran had an eye disability and its relationship to service, including as caused by or aggravated by diabetes.  The only conditions were those related to age (senile cataracts) and errors of refraction, which is not a condition that is service connected.  See 38 C.F.R. § 4.75.  The VA examiner therefore relied upon the clinical data from the examination and the other medical evidence to conclude the Veteran does not have an eye disability attributable to diabetes.  

The Board therefore finds that the opinion of the VA examiner as persuasive evidence against the claim for service connection for retinopathy.  As the VA examiner applied medical analysis and clinical data to the significant facts of the case to reach the conclusion expressed in the opinions, the Board also finds the evidence competent and credible and highly probative on the material issues of fact, pertaining to the diagnosis and cause of a current neurological disability or the relationship to service, which opposes, rather than supports, the claim.

Accordingly, the weight of the medical evidence is against an association or link between retinopathy or an eye disability and diabetes.  The preponderance of the evidence is against the claim of service connection on the applicable theories of service connection, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).





Service Connection for a Cardiac Disability

The service treatment records are silent for complaints, diagnoses, or any treatment for a cardiac disability.  He complained of chest pain in April 1964.

In April 1984, a hematology consult indicated the Veteran had elevated high blood pressure that needed to be watched.  

In March 1984, upon examination, it was noted the Veteran had bradycardia.

In a VA examination in July 1984, there is a reference to a cardiac attack 15 years earlier although the examiner ended the report of the cardiac attack with a question mark.  The diagnosis was tachycardia.  

In August 2007, the Veteran reported he has had elevated high blood pressure since the 1970s.  He also reported he had no symptoms related to the elevated blood pressure or any cardiac condition.  He had a history of asymptomatic bradycardia and did not report any current symptom that could be related to elevated blood pressure or a cardiac condition.  Upon examination, there was no clinical evidence of clinical pathology and all the findings were normal.  A chest X-ray did not show any acute cardiopulmonary abnormality and an EKG confirmed the Veteran had bradycardia.  He was diagnosed at that time with hypertension.  The examiner also stated the Veteran had a left atrial enlargement based solely on the EKG findings.  

In January 2008, a myocardial perfusion study indicated a low probability for adenosine induced reversible perfusion change to suggest the presence of myocardial ischemia.  

In May 2008, an arterial Doppler study of the lower extremities demonstrated bilateral atherosclerotic plaques but they did not cause significant stenosis.  

In a report dated in October 2009, the Veteran's primary care provider, Dr. N. Ortiz reported the Veteran had diabetes mellitus, hypertension, and a history of a myocardial infarction.  In addition, she noted that a macrovascular complication of diabetes includes coronary artery disease, stroke, and peripheral vascular disease.  

In a VA examination for diabetes in November 2009, the Veteran reported he had been told by a doctor that he had an abnormal EKG and he had been started on medications due to emotional problems.  It is not clear from this report if the Veteran was reporting medications to alleviate the emotional problems or if he was placed on heart medications to prevent the emotional problems from causing a heart problem.  He walked an hour four times a week without any symptoms.  The Veteran did not have any symptoms of chest pain or other cardiac symptoms except some dyspnea upon sever exertion, some dizziness and a monthly episode of fatigue.  No cardiac abnormalities were noted upon examination.  A study for the presence of myocardial ischemia was normal as were other tests such as left ventricular ejection function testing and METs.  A December 2009 echocardiogram was normal.  The examiner found no evidence of coronary artery disease or a heart condition.  

A VA examination in January 2010 found no evidence the Veteran ever had a stroke.  

In June 2010, the Veteran reported to VA that he had been told by a private physician that he had a heart problem but had no symptoms.

A VA examination in February 2011 determined that the Veteran did not have ischemic heart disease, or a history of percutaneous coronary intervention, myocardial infarction, coronary artery bypass graft, pacemaker, or congestive heart failure.  The Veteran denied experiencing heart symptoms with any level of physical activity.  The examiner noted that in December 2009, the Veteran's left ventricular ejection fraction was 77.2 percent.  

A March 2011 VA examination found no evidence of coronary artery disease or heart abnormality.  

The Veteran as noted asserts that he has a cardiac disability, to include a stroke and or coronary artery disease.

The Board notes, however, that the foregoing facts do not establish that the Veteran has been diagnosed with coronary artery disease, suffered a heart attack (myocardial infarction), stroke, or been diagnosed with any other cardiac disability.  

The Board notes that the Veteran has reported a history of myocardial infarction, but one physician, noting the history from the Veteran, apparently questioned its accuracy.  Dr. Ortiz simply reported the Veteran had a history of myocardial infarction without concluding that he did have one before her October 2009 report.  Evidence which is simply information recorded by a medical examiner, unenhanced by any additional comment by that examiner, does not constitute competent medical history.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The November 2009 examiner found no evidence of coronary artery disease or a heart condition after a review not only of the history, but also physical examination and diagnostic testing.  The Board therefore concludes that the evidence does not establish that the Veteran has had a heart attack or myocardial infarction. 

The only condition noted is that the Veteran has bradycardia.  Bradycardia is a slow heartbeat.  Pritchett v. Derwinski, 2 Vet. App. 116, 117 (1992).  A clinical finding, such as bradycardia, or symptom standing alone does not constitute a disability without an identified basis for the finding or symptom.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 239 F.3d 1356, 1361-62 (Fed. Cir. 2001).  No underlying pathology of the bradycardia has been diagnosed or identified, nor is there any objective evidence of an illness, disease, injury, or limitation of function, and as such, bradycardia alone does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001).

Dr. Ortiz, in her November 2009 letter, states only that diabetes might result in a cardiac condition.  She does not state nor offer any evidence that the Veteran has an actual cardiac diagnosis.  To establish entitlement to VA disability compensation, there must be a current disability.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  One of the requirements for service connection is that the claimed disability currently exists.  Degmetich v. Brown, 104 F.3d 1328 (1997).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Because the medical evidence does not establish that the Veteran has a current cardiac disability, in this case, the Board finds that the Veteran is not entitled to service connection for a cardiac disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A [V]eteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the [V]eteran's service and the disability . . ."). 

As there is no competent evidence of current cardiac disability due to an injury, disease, or event in service, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As the preponderance of the evidence is against the claim of service connection for a cardiac disability, the benefit- of- the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Increased Rating Claims

General Rating Principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Increased Rating for Diabetes Mellitus

Diabetes mellitus is rated under Diagnostic Code 7913 of 38 C.F.R. § 4.119.  At all relevant times, the Veteran's diabetes is rated at 20 percent, which, under Diagnostic Code 7913, is awarded where the disorder requires insulin and a restricted diet, or requires an oral hypoglycemic agent and a restricted diet.  Under Diagnostic Code 7913, the criteria for the next higher rating, 40 percent, for diabetes mellitus are that it requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is warranted where the disorder requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted where the disorder requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.
Competent medical evidence is required to establish "regulation of activities," namely, avoidance of strenuous occupational and recreational activities, for a 40 percent rating under Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).

Because of the successive nature of the rating criteria for diabetes, e.g., the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the three criteria listed in the 40 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156   (2009).  Stated another way, if a component is not met at any one level, a veteran can only be rated at the level that did not require the missing component.  Id.   

Under Note 1 to 38 C.F.R. § 4.119, Diagnostic Code 7913, compensable complications of diabetes are rated separately unless they are part of the criteria used to support a 100 percent evaluation.  In this regard, the RO has already separately rated the complications of diabetes mellitus, namely, peripheral neuropathy of the left lower extremity, currently rated at 10 percent; peripheral neuropathy of the right lower extremity, currently rated at 10 percent; peripheral neuropathy of the left upper extremity, currently rated at 10 percent; and peripheral neuropathy of the right upper extremity, currently rated at 10 percent.

In November 2009, the Veteran was afforded a VA examination regarding his diabetes disability.  The diabetes is treated with oral medication and diet.  Currently, the diabetes is under good control most of the time although some times the blood sugar is elevated.  The examiner described the diabetes as stable.  The Veteran had no pancreatic trauma or neoplasms nor has he had any episodes of hypoglycemia reaction or ketoacidosis.  The Veteran is not restricted in his ability to perform strenuous activities.  He denied symptoms of cardiac disease, visual disorders, neurovascular disorders, diabetic nephropathy, skin disorders, or gastrointestinal disorders.  He did report peripheral neuropathy and ED.  He walked an hour four times a week without any symptoms.  Upon examination, he had a normal cardiovascular examination.  The lower extremities demonstrated mild hyperpigmentation at the pre-tibial areas and there was a hypertropic change in that hair was absent in the lower extremities.  The latest glucose readings were 152 (April 2008), 121 (September 2011), and 120 (December 2009).  The examiner did note the Veteran had microalbuminuria which he stated was a complication in relation to the onset of diabetes.  It had a moderate effect on chores, shopping, recreation, traveling, feeding, and driving.  

In December 2009, the VA caregivers described the glycemic control was adequate.

In April 2010, the Veteran's diabetes was described as well controlled.

In a March 2011 VA examination regarding employment, the Veteran reported he took oral medication twice a day, resulting in control of his glucose.  He also followed a diet and exercised (walking, pushups, sit-ups) 4 times a week for an hour.  There were no side effects from the medication.  He did not report any other symptoms such as with his eyes.  There was no cardiac history other than hypertension.  There was no evidence of symptoms involving the genitourinary system.  There were no gastrointestinal symptoms.  The eye examination was normal as were the cardiac and gastrointestinal examinations.  The neurologic examination demonstrated normal reflexes and motor strength.  Laboratory tests as of March 2011 demonstrated a high level of microalbuminuria.  The diagnosis was diabetes with microalbuminuria, and bilateral upper and lower neuropathy.  The examiner concluded the Veteran was able to obtain and secure a sedentary job.  

In January and October 2011, the diabetes was considered under adequate glycemic control.

In February 2012, the Veteran's diabetes was described as controlled.

After careful review of the record, the Board finds that the Veteran does not meet the criteria for a 40 percent rating under Diagnostic Code 7913 at any time during the rating period on appeal.  To meet the requirements for a 40 percent rating, the evidence must establish that the Veteran must regulate his activities to manage his diabetes.  

Regulation of activities means avoidance of strenuous occupational and recreational activities.  See 61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913). 

Medical evidence is required to establish that occupational and recreational activities have been restricted under Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 365 (2007) (citing 61 Fed. Reg. 20,440 ) (May 7, 1996).  

Although the Veteran is on insulin and a restricted diet, regulation of activities has not been indicated.  The evidence does not demonstrate that any health-care provider has instructed the Veteran to avoid strenuous occupational and recreational activities to manage his diabetes.  Instead, the evidence shows that the Veteran exercises, at least by walking 4 times a week.  

While the examiner in March 2011 concluded that concluded the Veteran was able to obtain and secure a sedentary job, that conclusion only explained how his disability limited him in employment and did not mean the Veteran was limited to sedentary jobs to control his diabetes and its manifestations.  There is no evidence of record that a doctor has told him to regulate his activities.  See Camacho, 21 Vet. App. at 364 (medical evidence of record must support finding that a veteran was instructed not to engage in strenuous recreational and occupational activities).  The Court in Camacho indicated that regulation of activities must be established by medical evidence as necessary in the management of diabetes, not for other reasons.  See Camacho, 21 Vet. App. at 365 (evidence showed Veteran restricted in driving for the safety of others, not to help control or prevent aggravation of his diabetes).

In short, the weight of the competent and credible medical evidence of record does not reflect that a physician has prescribed restriction or regulation of the Veteran's activities to treat the diabetes, specifically, avoiding strenuous occupational and recreational activities.  See Camacho, 21 Vet. App. at 362

While the Veteran has developed additional residuals of diabetes such as peripheral neuropathy, the neurologic manifestations of the service-connected diabetes are already rated separately.  To include those manifestations again in assigning a disability rating for diabetes would violate the rule against pyramiding.  See 38 C.F.R. § 4.14.  The November VA examination also revealed the Veteran has microalbuminuria.  The examination demonstrated this finding was asymptomatic and noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Furthermore, albuminuria alone is not nephritis.  38 C.F.R. § 4.115, 4.115a, Diagnostic Code 7502.  

In the absence of regulation of activities, the criteria for the next higher rating have not been met at any time during the appeal period.

As the criteria for a 40 percent rating under Diagnostic Code 7913 have not been demonstrated throughout the rating period considered in this appeal, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).

Increased Rating for Peripheral Neuropathy of the Lower Extremities

The Veteran's neuropathy of the left and right lower extremity is evaluated under 38 C.F.R. § 4.124a , Diagnostic Code 8520 for disabilities of the sciatic nerve, as analogous to radiculopathy or injury to the sciatic nerve as there is no separate diagnostic code for peripheral neuropathy.  See 38 C.F.R. § 4.27.  Under Diagnostic Code 8520, mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term 'incomplete paralysis' with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  Id.  

Words such as "mild", "slight", "moderate", "marked", and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The Veteran contends that at all relevant times, the severity of his service-connected bilateral lower extremity neuropathy warrants ratings higher than the ratings awarded.

In a VA examination in January 2010, the Veteran had normal muscle strength but decreased sensation distally.  Reflexes were normal and there was no muscle atrophy, abnormal muscle tone or bulk, tremors.  No joint function was affected and the Veteran had a normal gait.  The Veteran reported he has been retired since 1991 because he was eligible by age or duration of the work.  The examiner determined the Veteran had mild sensory peripheral neuropathy.  There was no paralysis, only neuritis and neuralgia.  The disability had a moderate effect on sports and exercise and mild effect on chores, shopping, traveling, and recreation.  It had no effect on activities of daily living such as feeding or dressing himself.  

In a separate neurological examination in January 2010, the examiner reported no clinical evidence of cerebrovascular disease, transient ischemic attack (TIA), or stroke.  All neurological problems were peripheral in nature secondary to his diabetic neuropathy.

In March 2011, the Veteran reported numbness and cramps in his lower extremities but the course of symptoms had been stable.  The reflexes and motor examination was normal.  He had decreased sensation distally in all four extremities as to pain and light touch.  There was no dyesesthesias.  The examiner concluded there was sensory diabetic neuropathy in the upper and lower extremities.  The Veteran did not have paralysis, only neuralgia and neuritis.  It was noted the Veteran was independent in activities of daily living but had some difficulty due to cramps and fatigue.  He walked on a daily basis as well as doing calisthenics before walking in the morning.  The examiner stated the Veteran was employable.  He had normal strength, balance, and coordination. The Veteran was more prone to fatigue but could work in a semi-sedentary or sedentary job with 5 mintue breaks every half hour to stretch and stand up.  The Veteran would also need a 10 minute break every 2 hours.  He had no functional impairment.  

Based on the above evidence, the Board finds that an evaluation in excess of 10 percent for neuropathy of the left lower extremity and an evaluation in excess of 10 percent for neuropathy of the right lower extremity are not warranted at any time during the relevant rating period.  The evidence reflects that the Veteran had symptoms of pain, and numbness or tingling, but no other sensory complaints in his lower extremities.  All VA examinations or treatment notes have shown that motor strength, measured as active motion against full resistance, was within normal limits.  He had normal muscle tone with no muscle atrophy and no joint movement that was affected by the Veteran's nerve disability.  Sensation was never noted to be significantly decreased.  The symptoms in the legs appear to occur only with extended use as opposed to occurring constantly at a substantial level of severity

Further, the Board notes that the Veteran's reported neurological symptoms on VA examinations in January 2010 and March 2011 and treatment notes have been essentially unchanged.  In this regard, the evidence shows that the Veteran has persistent numbness and pain, but it has been determined to be mild with mild effects in most areas of the Veteran's life.  He has normal strength, balance, and coordination. The disability has had what the Board has determined is a mild functional impact because can only perform light duty tasks.  The Veteran also reported walking up to an hour four times a week and indicated that there are no limitations in walking due to the neuropathy of the lower extremities.

The Board concludes that the evidence does not indicate that the Veteran's neuropathy of the left lower extremity or neuropathy of the right lower extremity each more closely approximates moderate neuropathy. Instead, the lower extremity neuropathies in both legs appear to be wholly sensory, which as noted earlier results in a finding of mild severity, or a 10 percent rating.  While the Veteran is competent to report the symptoms he experiences, and the Board finds him credible in this regard, except where in contrast to objective clinical findings, the reported symptoms are consistent with the assigned schedular evaluation of 10 percent for peripheral neuropathy in each leg at all relevant times.

The Board finds that a higher rating for 20 percent is not warranted absent constant, more severe sensory findings, including constant loss of sensation, pain, and numbness and tingling having a greater functional impact.  

Thus, the Board finds that the evidence indicates the Veteran has symptoms of mild incomplete paralysis, but his disability does not more nearly approximate moderate incomplete paralysis for the relevant appeal period.  As such, the Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent for the Veteran's left lower extremity or right lower extremity radiculopathy disability.  Reconciling the VA examinations, treatment notes, and the Veteran's statements into a consistent picture, the Board finds that these symptoms, their level of severity, and effect do not represent a disability indicating moderate right or left leg neuropathy during the relevant rating period.  As numbness and tingling, and pain are contemplated by a 10 percent evaluation for mild bilateral lower extremity, the Board finds that VA examination results are consistent with the 10 percent evaluation for neuropathy of the left lower extremity and the right lower extremity.  

Finally, there is no evidence of severe incomplete paralysis with marked muscular atrophy or complete paralysis of any nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  The nerves involved all appear to be normal. Therefore, a separate rating for the individual nerves of the left leg or the right leg under their appropriate diagnostic code is not warranted.

In sum, the Board finds that the preponderance of the evidence is against an initial evaluation in excess of 10 percent, each, for the Veteran's left lower extremity neuropathypathy or for the right lower extremity neuropathy.
Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board has considered the Veteran's lay statements and the medical evidence regarding his service connected disabilities.  Here, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities at issue are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for each disability.  

As discussed above, there is a higher rating available for diabetes under Diagnostic Code 7913 addressed in this decision.  However, the Veteran's disability is not productive of the manifestations that would warrant the higher rating.  The discussion above reflects that the symptoms of the Veteran's diabetes are fully contemplated by the applicable rating criteria.  The Veteran's rating reflects that he requires oral medication, and a restricted diet, but not regulation of activities, which is required before receiving the next higher rating.  

In a similar manner, as to peripheral neuropathy of the lower extremities, as discussed above, the Veteran describes, as to those symptoms related to neuropathy as, pain and numbness, and in the examination and other records, also detailed his impairment in a work environment and his quality of life such as chores.  The Board has determined that such impairment of functioning is already encompassed in the rating criteria according to the diagnostic code for a nerve injury or disability.  In other words, the Veteran does not experience any symptomatology not already encompassed in the Rating Schedule.

TDIU

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  As noted above, this issue is addressed below in the REMAND portion of this decision.

ORDER

New and material evidence having been received, the claim for service connection for a cardiac disability is reopened, and to this extent the appeal is granted.

New and material evidence having been received, the claim for service connection for a gastrointestinal disability is reopened, and to this extent the appeal is granted.

New and material evidence having been received, the claim for service connection for a mental health disability is reopened, and to this extent the appeal is granted.

Entitlement to peripheral vascular disease to include as due to diabetes is denied.

Entitlement to genitourinary disability include as due to diabetes is denied.

Entitlement to retinopathy to include as due to diabetes is denied.

Entitlement to a cardiac disability to include as due to diabetes is denied.

Entitlement to a rating in excess of 20 percent for service-connected diabetes mellitus, type II is denied.

Entitlement to a rating in excess of 10 percent for service-connected left lower extremity neuropathy is denied.

Entitlement to a rating in excess of 10 percent for service-connected right lower extremity neuropathy is denied.


REMAND

The Veteran has disagreed with the initial rating assigned for his service connected peripheral neuropathy in all four extremities,  He was provided VA examinations  in January 2011 and March 2011 , as discussed above regarding the ratings assigned for the lower extremities.  Subsequent to the VA examinations, a treatment noted dated June 2012 noted the Veteran had bilateral tremors, diagnosed as essential tremors.  As the record indicates that there may be a material change in the Veteran's upper extremity peripheral neuropathy disabilities since his last VA examination in March 2011, the Veteran shall be provided a new VA examination to determine the current level of severity of his disability.  38 C.F.R. § 3.327, Weggenmann v, Brown, 5 Vet. App. 281, 284 (1993).

In addition, the Court has held that a claim for total disability based upon individual unemployability (TDIU) cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court further held that when evidence of unemployability is submitted at the same time that a veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  The Board finds that the Veteran's claim for entitlement to TDIU is inextricably intertwined with the other issue.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Thus, the issue of entitlement to TDIU must also be remanded.

As to the service connection claims, the Board has determined that the VA examination reports are insufficient to decide some of the claims.  For instance, on the re-opened claim of service connection for a mental health disability, the Board notes the examiner provided an opinion as to whether the Veteran's diabetes caused his generalized anxiety disorder but did not address whether diabetes aggravated the condition.  In addition, the Veteran asserts that his symptoms have existed since separation.  He has described events in service that has affected him including one involving a child and the Veteran still worries about the fate of those involved.  There is lay evidence from family members that he had trouble after service and Dr. Coira not only reported treating the Veteran soon after service for anxiety, but also concluded that the disability had its onset in service.  Therefore, the Veteran should have a new VA examination to address whether he has a mental health disability that had its onset or is related to service.  

As to the claim for service connection for erectile dysfunction (ED), the RO obtained a medical opinion in January 2009 and the physician concluded that ED was not secondarily caused by diabetes as it has been present since 1995 and predated diabetes by 12 years.  The physician reported, however, at or about the same time the Veteran was diagnosed with diabetes in 2007, he also complained that he has not been responding as well to the ED medications that had been prescribed.  As a result, the medication was changed.  The opinion did not discuss whether the need to switch the medication for ED disability was the result of the onset of diabetes aggravating ED.  The Board has therefore determined that a new VA examination should be provided to address the Veteran's claim.

As to the claim for service connection for a gastrointestinal disability, the Board notes the Veteran has been diagnosed with gastroenteritis, GERD, and inflammatory bowel disease.  In addition, the record demonstrates the Veteran has had complaints of occasional diarrhea without any attribution by his caregivers as to whether it is due to gastroenteritis, GERD, inflammatory bowel disease, or something else.  The VA examiner in November 2009 also only concluded that diabetes did not cause or aggravate GERD.  There is no opinion of record as to whether any of the gastrointestinal diagnoses of record are directly related to service.  When determining eligibility for compensation, all theories of entitlement must be considered.  See, e.g., Szemraj v. Principi, 357 F. 3d 1370, 1373 (Fed. Cir. 2004).

In a similar manner, the RO obtained an opinion as to whether hypertension was caused or aggravated by service connected diabetes.  There is no opinion as to whether hypertension had its onset or is directly related to service.  

Accordingly, the case is REMANDED for the following action:

1.   The Veteran should be provided a VA neurological examination to determine the current nature and severity of the Veteran's service-connected peripheral neuropathy disabilities of the left and right arm. The claims file should be made available to the examiner in conjunction with the examination. All necessary testing should be conducted.

The examiner is asked, if feasible, to reconcile Veteran's current service-connected upper extremity peripheral neuropathy diagnosis with the diagnosis of essential tremors that appears in the records, including whether the essential tremors diagnosis represents a change in diagnosis, a progression of the Veteran's prior diagnoses, correction of an error, or the development of a new and separate condition.  See 38 C.F.R. § 4.125.  
If the examiner determines that the Veteran has a separate diagnosis of tremors of the upper extremities, then the examiner is asked to determine whether it is at least as likely as not (50 percent probability or more) that the Veteran's current tremor disability for the right arm and the left arm began in service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  The examiner is asked to comment on the clinical significance that notations of tremors have been described as essential tremors.  

If the tremor disability of either upper extremity is not related to service, is it at least as likely as not (50 percent or more) that the tremor disability of the upper extremity is aggravated by the Veteran's service connected peripheral neuropathy or diabetes disabilities. 

The examiner is also asked to determine, if feasible, which symptoms that could be associated with his service connected peripheral neuropathy disability and which symptoms are related to the tremors disability.

A complete rationale must be provided for any opinion offered.

2.  Schedule the Veteran for a VA psychiatric examination to ascertain the nature and etiology of any current psychiatric disability.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The examiner is asked to determine:

Whether the Veteran has any current psychiatric disability, including anxiety neurosis, general anxiety disorder with depressive features, depressive neurosis with paranoid features, and depressive adjustment disorder with depressed mood and anxiety, or has had such a disability at any point during the claims period.  In making this determination, the examiner should determine that any current diagnosis of the Veteran is based on the applicable DSM-IV criteria.

In determining whether there are any current psychiatric diagnoses, the examiner should not only state whether those diagnoses also meet the DSM-IV criteria for the particular diagnosis but also should address other psychiatric diagnoses noted in VA treatment records and reconcile such diagnoses with the examination results.

For any diagnosis made by the examiner, the examiner is then asked to determine:

a). Whether it is at least as likely as not (50 percent probability) that any psychiatric disability diagnosed had its onset during service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.

b).  The examiner is asked to determine whether it is at least as likely as not (50 percent probability) that the Veteran's mental health disability was the result of, or chronically aggravated by, the Veteran's service-connected disabilities of diabetes and peripheral neuropathy in all four extremities

Aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

A complete rationale must be provided for any opinion offered.

3.  Schedule the Veteran for a VA examination for his erectile dysfunction disability.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  All pertinent history, including in- service and civilian symptomatology and findings must be reported in detail.

The examiner is asked to determine if the Veteran has a erectile dysfunction disability, and if so, whether it is at least as likely as not (probability of 50 percent or more), that any current erectile dysfunction disability had its onset during service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.

If the conclusion is that erectile dysfunction is not related to service, the examiner is asked whether it is at least as likely as not (probability of 50 percent or more), that any current erectile dysfunction disability has been aggravated by the Veteran's service-connected diabetes mellitus.

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

A complete rationale must be provided for any opinion offered.

4.  Schedule the Veteran for a VA gastrointestinal examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  All pertinent history, symptomatology, and findings must be reported in detail.

The examiner is asked to determine if the Veteran has a gastrointestinal disability, and if so, whether it is at least as likely as not (probability of 50 percent or more), that any current gastrointestinal disability had its onset during service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.

The examiner is asked to comment on the clinical significance that the Veteran has been diagnosed with:

a).  gastroenteritis in March 1984;

b).  GERD in October 2006.

c).  irritable bowel syndrome (with references to Crohn's disease) in March 2004.  

A complete rationale must be provided for any opinion offered.

5.  Schedule the Veteran for a VA examination for hypertension.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  All pertinent history, symptomatology, and findings must be reported in detail.

The examiner is asked to determine if the Veteran has a hypertension disability, and if so, whether it is at least as likely as not (probability of 50 percent or more), that any current hypertension disability had its onset during service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.

A complete rationale must be provided for any opinion offered.

6.  After the development requested is completed, readjudicate the claims for service connection for a mental health disability, service connection for erectile dysfunction, service connection for a gastrointestinal disability, service connection for hypertension, an increased rating for peripheral neuropathy of the left lower extremity, an increased rating for peripheral neuropathy of the right lower extremity, and TDIU.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


